IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT



                     No. 98-41234



CHESTER WILLIAM INGRAM, JR.,

                                    Plaintiff-Appellant,

                          v.

STATE OF TEXAS; TEXAS BOARD OF CRIMINAL JUSTICE; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE-INSTITUTIONAL DIVISION
COMPANY DEPARTMENTS; UNIVERSITY OF TEXAS MEDICAL
BRANCH; MANAGED HEALTH CARE SYSTEM; WAYNE SCOTT,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; JOSEPH KEITH PRICE, Senior Warden, Coffield
Unit; MICHAEL A. UPSHAW, Assistant Warden, Coffield
Unit; KEVIN MOORE, Assistant Warden, Coffield Unit;
HILTON C. BRYANT, Classification Chief, Coffield Unit;
BILL LAYTON, Infirmary Administrator Coffield Unit;
TIMOTHY S. BOSTIC, Captain, Coffield Unit; GARY L.
GRIGGS, Captain, Coffield Unit; BERNIE L. BUSH,
Captain, Coffield Unit; KEVIN JANUARY, Captain,
Coffield Unit; DANNY L. CHURCHMAN, Lieutenant, Coffield
Unit; KENNETH THOMPSON, Lieutenant, Coffield Unit;
PHILLIP CRUTCHER, Lieutenant, Coffield Unit; LEIGH A.
BROOKS, Lieutenant, Coffield Unit; TONIA L. BROWN,
Lieutenant, Coffield Unit; J.C. GANN, JR., Lieutenant,
Coffield Unit; KENNETH WILBANKS, Sergeant, Coffield
Unit; DAVID L. CARTER, Sergeant, Coffield Unit; STEVEN
WILLIAMS, Sergeant, Coffield Unit; MITCHELL DUBOSE,
Sergeant, Coffield Unit; REBECCA LANIER, Sergeant,
Coffield Unit; RONALD JOHNSON, Sergeant, Coffield Unit;
MARK G. LAYTON, Sergeant, Coffield Unit; BELINDA MAPLE,
Sergeant, Coffield Unit; MICHAEL L. CHIVERS,
Correctional Officer III, Coffield Unit; CECELIA H.
SWEENEY, Correctional Officer III, Coffield Unit;
BENJAMIN L. SMITH, Correctional Officer III, Coffield
Unit; CHARLES R. ADAMS, JR., Correctional Officer III,
Coffield Unit; ELLIS W. WATSON, Correctional Officer
III, Coffield Unit; CHARLES BRISTOW, Correctional
Officer III, Coffield Unit; SCOTT L. HOLLEY,
Correctional Officer III, Coffield Unit; DAVID S.
KASSOW, Correctional Officer III, Coffield Unit;
ANTHONY CARLILE, Correctional Officer III, Coffield
Unit; KENNETH W. COOK, Correctional Officer III,
Coffield Unit; KENNETH BREWER, Correctional Officer
      III, Coffield Unit; MICKEY L. DEAN, Correctional
      Officer III, Coffield Unit; CHAD E. KELLEY,
      Correctional Officer III, Coffield Unit; GENE D.
      NAQUIN, Correctional Officer III, Coffield Unit; JOHN
      H. HOLMES, Correctional Officer III, Coffield Unit;
      JASON A BOMER, Correctional Officer III, Coffield Unit;
      VICKIE BELVIN, Correctional Officer III, Coffield Unit;
      WILLIAM R. GREEN, Correctional Officer III, Coffield
      Unit; J.A. MATTHEWS, Correctional Officer III, Coffield
      Unit; EDWARD MILLER, Correctional Officer III, Coffield
      Unit; DAVID FAUGHT, Correctional Officer III, Coffield
      Unit; TIMOTHY TODD, Correctional Officer III, Coffield
      Unit; SHANE FARMER, Correctional Officer III, Coffield
      Unit; MICAH N. GROS, Correctional Officer III, Coffield
      Unit; BILLY G. HART, Correctional Officer III, Coffield
      Unit; UNIDENTIFIED CRAWFORD, MD; THOMAS C. FORD, MD;
      SRINIVAS REDDY, MD; CAROLINE FOUNTAIN, RN; KAROL WADE
      BAY, Psych Counselor; RALPH D. ROUSE, JR.; JESSICA
      GINSBURG; DEVAL PATRICK; OWEN MURRAY, MD; JAMES V.
      MEYER, MD; UNKNOWN DIXON, Physician Assistant; JAMES A.
      SMITH, RN; DAVID DEFOOR, RN; PATRICIA MONTOYA; ARTHUR
      PEABODY; HORACE DAWSON; MICHAEL K. NEHRING; NORRIS
      KNOX; CHARLOTTE D. WARE; GERALD TILLISON, JR.; FRANK
      HOKE; GREGORY MOORE; JERRY PETERSON; RANDY BARRETT; KAY
      SHEELY; RANDOLPH MCVEY; J.B. WARREN; JAMES SHAW; KEITH
      PRICE; NAOMI MILTON; UNIDENTIFIED MORROW,

                                               Defendants-Appellees.

                    _______________________________

            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (6:97-CV-719)
                   _______________________________
                           January 4, 2000

Before JOLLY, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant Chester William Ingram, Jr. (“Ingram”) appeals

from the district court’s dismissal of his claims under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132 et


  *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5ht Cir. R.47.5.4.

                                      2
seq., and for cruel and unusual punishment, retaliation and

denial of religious freedom pursuant to 42 U.S.C. § 1983.    Ingram

also complains of the district court’s assessment of filing fees

as impairing the obligation of contracts in violation of article

10, clause 1 of the United States Constitution (“the contract

clause”).

     Neither Ingram’s allegation of insufficient time to eat, nor

his complaint about being denied permission to keep a laptop

computer and printer in his cell, state a claim under the ADA for

denial of a service by a public entity because of a disability.

We therefore affirm the district court’s dismissal of the ADA

claims.

     Furthermore, a review of the record reveals no reversible

error in the dismissal of the § 1983 claims.    Ingram has not

alleged facts sufficiently severe to state claims for cruel and

unusual punishment, retaliation or denial of religious freedom.

     Finally, the contract clause applies only to the states; it

does not apply to the federal government.    See, e.g., City of New

Brunswick v. Borough of Milltown, 686 F.2d 120, 126 n.5 (3d Cir.

1982).    Therefore, Ingram’s claim in this regard is frivolous.

We therefore affirm the district court on this claim as well.

     AFFIRMED




                                  3